NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL
                                         OF FLORIDA
                                         SECOND DISTRICT



MICHAEL ANTONIO ALLEN,                   )
DOC #T16519,                             )
                                         )
             Appellant,                  )
                                         )
v.                                       )         Case Nos. 2D16-1532
                                         )                   2D16-2288
STATE OF FLORIDA,                        )         CONSOLIDATED
                                         )
             Appellee.                   )
                                         )

Opinion filed March 23, 2018.

Appeal from the Circuit Court for
Hillsborough County; Gregory P Holder,
Judge.

Howard L. Dimmig, II, Public Defender,
and Kevin Briggs, Assistant Public
Defender, Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Jeffrey H. Siegal,
Assistant Attorney General, Tampa, for
Appellee.


PER CURIAM.

             Affirmed.


KELLY, SLEET, and ROTHSTEIN-YOUAKIM, JJ., Concur.